When the opinion was handed down I stated at the bottom of the opinion that the complaint which formed the basis of the extradition was made on belief, and, therefore, not sufficient. The exact language is stated in the majority opinion, that is, that the affiant says he has just and reasonable grounds to believe and does believe Joseph L. Brown committed said offense. This is what is popularly termed a complaint on information or belief. In all the decisions heretofore by the Supreme Court of the United States and by this court this character of complaint has been held insufficient as a basis of extradition. It has been decided so frequently that it would look like a work of supererogation to cite authorities but to show that it has been the recognized rule in Texas as well as elsewhere I cite Ex parte Rowland, 35 Tex.Crim. Rep.; Ex parte Baker, 43 Tex. Crim. 281. These cases have been followed in all subsequent cases in Texas. It has been the uniform ruling of the Supreme Court of the United States, and in obedience to the decisions of that high court, its decisions being the controlling authority, the acts of this court ought to be bound. The reasoning for the rule is given in the various decisions. These cases and this line of authority have been followed in Texas until the opinion in this case. I do not care to write further. The complaint was not sufficient. The relator ought to have been discharged.